
	
		II
		110th CONGRESS
		1st Session
		S. 1827
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. Cochran (for
			 himself, Mr. Pryor, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to require prompt payment to pharmacies under part D, to restrict pharmacy
		  co-branding on prescription drug cards issued under such part, and to provide
		  guidelines for Medication Therapy Management Services programs offered by
		  prescription drug plans and MA–PD plans under such part.
	
	
		1.Short titleThis Act may be cited as the
			 Pharmacist Access and Recognition in
			 Medicare (PhARM) Act of 2007.
		2.Prompt payment by
			 prescription drug plans and MA–PD plans under part D
			(a)Prompt payment
			 by prescription drug plansSection 1860D–12(b) of the Social Security
			 Act (42 U.S.C. 1395w–112(b)) is amended by adding at the end the following new
			 paragraph:
				
					(4)Prompt payment
				of clean claims
						(A)Prompt
				payment
							(i)In
				generalEach contract entered
				into with a PDP sponsor under this section with respect to a prescription drug
				plan offered by such sponsor shall provide that payment shall be issued,
				mailed, or otherwise transmitted with respect to all clean claims submitted
				under this part within the applicable number of calendar days after the date on
				which the claim is received.
							(ii)Clean claim
				definedIn this paragraph,
				the term clean claim means a claim that has no apparent defect or
				impropriety (including any lack of any required substantiating documentation)
				or particular circumstance requiring special treatment that prevents timely
				payment from being made on the claim under this part.
							(B)Applicable
				number of calendar days definedIn this paragraph, the term
				applicable number of calendar days means—
							(i)with respect to claims submitted
				electronically, 14 days; and
							(ii)with respect to claims submitted otherwise,
				30 days.
							(C)Interest
				paymentIf payment is not
				issued, mailed, or otherwise transmitted within the applicable number of
				calendar days (as defined in subparagraph (B)) after a clean claim is received,
				interest shall be paid at a rate used for purposes of section 3902(a) of title
				31, United States Code (relating to interest penalties for failure to make
				prompt payments), for the period beginning on the day after the required
				payment date and ending on the date on which payment is made.
						(D)Procedures
				involving claims
							(i)In
				generalA contract entered
				into with a PDP sponsor under this section with respect to a prescription drug
				plan offered by such sponsor shall provide that, not later than 10 days after
				the date on which a clean claim is submitted, the PDP sponsor shall provide the
				claimant with a notice that acknowledges receipt of the claim by such sponsor.
				Such notice shall be considered to have been provided on the date on which the
				notice is mailed or electronically transferred.
							(ii)Claim deemed
				to be cleanA claim is deemed
				to be a clean claim if the PDP sponsor involved does not provide notice to the
				claimant of any deficiency in the claim within 10 days of the date on which the
				claim is submitted.
							(iii)Claim
				determined to not be a clean claim
								(I)In
				generalIf a PDP sponsor
				determines that a submitted claim is not a clean claim, the PDP sponsor shall,
				not later than the end of the period described in clause (ii), notify the
				claimant of such determination. Such notification shall specify all defects or
				improprieties in the claim and shall list all additional information or
				documents necessary for the proper processing and payment of the claim.
								(II)Determination
				after submission of additional informationA claim is deemed to be a clean claim under
				this paragraph if the PDP sponsor involved does not provide notice to the
				claimant of any defect or impropriety in the claim within 10 days of the date
				on which additional information is received under subclause (I).
								(III)Payment of
				clean portion of a claimA
				PDP sponsor shall pay any portion of a claim that would be a clean claim but
				for a defect or impropriety in a separate portion of the claim in accordance
				with subparagraph (A).
								(iv)Obligation to
				payA claim submitted to a
				PDP sponsor that is not paid or contested by the provider within the applicable
				number of days (as defined in subparagraph (B)) shall be deemed to be a clean
				claim and shall be paid by the PDP sponsor in accordance with subparagraph
				(A).
							(v)Date of payment
				of claimPayment of a clean
				claim under such subparagraph is considered to have been made on the date on
				which full payment is received by the provider.
							(E)Electronic
				transfer of fundsA PDP
				sponsor shall pay all clean claims submitted electronically by electronic
				transfer of
				funds.
						.
			(b)Prompt payment
			 by MA–PD PlansSection
			 1857(f) of the Social Security Act (42 U.S.C. 1395w–27(f)) is amended by adding
			 at the end the following new paragraph:
				
					(3)Incorporation
				of certain prescription drug plan contract requirementsThe provisions of section 1860D–12(b)(4)
				shall apply to contracts with a Medicare Advantage organization in the same
				manner as they apply to contracts with a PDP sponsor offering a prescription
				drug plan under part
				D.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to contracts entered into or renewed on or after the
			 date of enactment of this Act.
			3.Restriction on
			 pharmacy co-branding on medicare prescription drug cards issued by prescription
			 drug plans and MA–PD Plans
			(a)In
			 generalSection 1860D–4 of
			 the Social Security Act (42 U.S.C. 1395w–104) is amended—
				(1)in subsection (b)(2)(A), by striking
			 The PDP sponsor and inserting Subject to subsection (l),
			 the PDP sponsor; and
				(2)by adding at the end the following new
			 subsection:
					
						(l)Co-branding
				prohibitedA card that is
				issued under subsection (b)(2)(A) for use under a prescription drug plan
				offered by a PDP sponsor shall not display the name, brand, or trademark of any
				pharmacy.
						.
				(b)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of enactment of this Act and shall
			 apply to all cards regardless of when the card was issued.
			4.Provision of
			 Medication Therapy Management Services under part D
			(a)Provision of
			 Medication Therapy Management Services under part D
				(1)In
			 generalSection 1860D–4(c)(2)
			 of the Social Security Act (42 U.S.C. 1395w–104(c)(2)) is amended—
					(A)in subparagraph (A)—
						(i)in clause (i)—
							(I)by inserting or other health care
			 provider with advanced training in medication management after
			 furnished by a pharmacist; and
							(II)by striking targeted beneficiaries
			 described in clause (ii) and inserting targeted beneficiaries
			 specified under clause (ii); and
							(ii)by striking clause (ii) and inserting the
			 following:
							
								(ii)Targeted
				beneficiariesThe Secretary
				shall specify the population of part D eligible individuals appropriate for
				services under a medication therapy management program based on the following
				characteristics:
									(I)Having a disease state in which
				evidence-based medicine has demonstrated the benefit of medication therapy
				management intervention based on objective outcome measures.
									(II)Taking multiple covered part D drugs or
				having a disease state in which a complex combination medication regimen is
				utilized.
									(III)Being identified as likely to incur annual
				costs for covered part D drugs that exceed a level specified by the Secretary
				or where acute or chronic decompensation of disease would likely increase
				expenditures under the Federal Hospital Insurance Trust Fund or the Federal
				Supplementary Medical Insurance Trust Fund under sections 1817 and 1841,
				respectively, such as through the requirement of emergency care or acute
				hospitalization.
									;
						(B)by striking subparagraph (B) and inserting
			 the following:
						
							(B)Elements
								(i)Minimum defined
				package of servicesThe
				Secretary shall specify a minimum defined package of medication therapy
				management services that shall be provided to each enrollee. Such package shall
				be based on the following considerations:
									(I)Performing necessary assessments of the
				health status of each enrollee.
									(II)Providing medication therapy review to
				identify, resolve, and prevent medication-related problems, including adverse
				events.
									(III)Increasing enrollee understanding to
				promote the appropriate use of medications by enrollees and to reduce the risk
				of potential adverse events associated with medications, through beneficiary
				and family education, counseling, and other appropriate means.
									(IV)Increasing enrollee adherence with
				prescription medication regimens through medication refill reminders, special
				packaging, and other compliance programs and other appropriate means.
									(V)Promoting detection of adverse drug events
				and patterns of overuse and underuse of prescription drugs.
									(VI)Developing a medication action plan which
				may alter the medication regimen, when permitted by the State licensing
				authority. This information should be provided to, or accessible by, the
				primary health care provider of the enrollee.
									(VII)Monitoring and evaluating the response to
				therapy and evaluating the safety and effectiveness of the therapy, which may
				include laboratory assessment.
									(VIII)Providing disease-specific medication
				therapy management services when appropriate.
									(IX)Coordinating and integrating medication
				therapy management services within the broader scope of health care management
				services being provided to each enrollee.
									(ii)Delivery of
				services
									(I)Personal
				deliveryTo the extent
				feasible, face-to-face interaction shall be the preferred method of delivery of
				medication therapy management services.
									(II)IndividualizedSuch services shall be patient-specific and
				individualized and shall be provided directly to the patient by a pharmacist or
				other health care provider with advanced training in medication
				management.
									(III)Distinct from
				other activitiesSuch
				services shall be distinct from any activities related to formulary development
				and use, generalized patient education and information activities, and any
				population-focused quality assurance measures for medication use.
									(iii)Opportunity
				to identify patients in need of medication therapy management
				servicesThe program shall
				provide opportunities for health care providers to identify patients who should
				receive medication therapy management
				services.
								;
					(C)by striking subparagraph (E) and inserting
			 the following:
						
							(E)Pharmacy
				fees
								(i)In
				generalThe PDP sponsor of a
				prescription drug plan shall pay pharmacists and others providing services
				under the medication therapy management program under this paragraph based on
				the time and intensity of services provided to enrollees.
								(ii)Submission
				along with plan informationEach such sponsor shall disclose to the
				Secretary upon request the amount of any such payments and shall submit a
				description of how such payments are calculated along with the information
				submitted under section 1860D–11(b). Such description shall be submitted at the
				same time and in a similar manner to the manner in which the information
				described in paragraph (2) of such section is
				submitted.
								;
				and
					(D)by adding at the end the following new
			 subparagraph:
						
							(F)Pharmacy access
				requirementsThe PDP sponsor
				of a prescription drug plan shall secure the participation in its network of a
				sufficient number of retail pharmacies to assure that enrollees have the option
				of obtaining services under the medication therapy management program under
				this paragraph directly from community-based retail
				pharmacies.
							.
					(2)Effective
			 dateThe amendments made by
			 this subsection shall apply to medication therapy management services provided
			 on or after January 1, 2009.
				(b)Medication
			 therapy management demonstration programSection 1860D–4(c) of the Social Security
			 Act (42 U.S.C. 1395w–104(c)) is amended by adding at the end the following new
			 paragraph:
				
					(3)Community-based
				medication therapy management demonstration program
						(A)Establishment
							(i)In
				generalBy not later than
				January 1, 2009, the Secretary shall establish a 2-year demonstration program,
				based on the recommendations of the Best Practices Commission established under
				subparagraph (B), with both PDP sponsors of prescription drug plans and
				Medicare Advantage Organizations offering MA–PD plans, to examine the impact of
				medication therapy management furnished by a pharmacist in a community-based or
				ambulatory-based setting on quality of care, spending under this part, and
				patient health.
							(ii)Sites
								(I)In
				generalSubject to subclause
				(II), the Secretary shall designate not less than 10 PDP sponsors of
				prescription drug plans or Medicare Advantage Organizations offering MA–PD
				plans, none of which provide prescription drug coverage under such plans in the
				same PDP or MA region, respectively, to conduct the demonstration program under
				this paragraph.
								(II)Designation
				consistent with recommendations of best practices commissionThe Secretary shall ensure that the
				designation of sites under subclause (I) is consistent with the recommendations
				of the Best Practices Commission under subparagraph (B)(ii).
								(B)Best practices
				commission
							(i)EstablishmentThe Secretary shall establish a Best
				Practices Commission composed of representatives from pharmacy organizations,
				health care organizations, beneficiary advocates, chronic disease groups, and
				other stakeholders (as determined appropriate by the Secretary) for the purpose
				of developing a best practices model for medication therapy management.
							(ii)RecommendationsThe Commission shall submit to the
				Secretary recommendations on the following:
								(I)The minimum number of enrollees that should
				be included in the demonstration program, and at each demonstration program
				site, to determine the impact of medication therapy management furnished by a
				pharmacist in a community-based setting on quality of care, spending under this
				part, and patient health.
								(II)The number of urban and rural sites that
				should be included in the demonstration program to ensure that prescription
				drug plans and MA–PD plans offered in urban and rural areas are adequately
				represented.
								(III)A best practices model for medication
				therapy management to be implemented under the demonstration program under this
				paragraph.
								(C)Reports
							(i)Interim
				reportNot later than 1 year
				after the commencement of the demonstration program, the Secretary shall submit
				to Congress an interim report on such program.
							(ii)Final
				reportNot later than 6
				months after the completion of the demonstration program, the Secretary shall
				submit to Congress a final report on such program, together with
				recommendations for such legislation and administrative action as the Secretary
				determines appropriate.
							(D)Waiver
				authorityThe Secretary may
				waive such requirements of titles XI and XVIII as may be necessary for the
				purpose of carrying out the demonstration program under this
				paragraph.
						.
			
